Citation Nr: 9903254	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-16 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefits sought on 
appeal.  The appellant had active service from June 1951 to 
March 1953. 



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO improperly denied the 
benefits sought on appeal.  He asserts, in substance, that he 
is entitled to service connection for bilateral hearing loss 
as his disability is related to his period of service.  More 
specifically the veteran relates that he was exposed to 
acoustic trauma in connection with his duties in an ordinance 
company.  He contends that at the time of his separation 
examination he was told that he had a 12 percent loss of 
hearing.  Therefor a favorable determination has been 
requested. 



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair an impartial individual that the claim for 
service connection for bilateral hearing loss is well 
grounded.



FINDING OF FACT

There is no competent medical evidence which indicates the 
veteran's currently diagnosed bilateral hearing loss has a 
nexus or is related to his period of service or any acoustic 
trauma he was exposed to during service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC), in response to a VA request 
for the veteran's service records, reported that the 
veteran's records may have been destroyed in the fire at the 
Records Center in 1973.  The RO notified the veteran of this 
situation and, in other to attempt a search for alternative 
sources or records, requested the veteran to submit a 
completed form NA 13055.  During the May 1997 appeal hearing, 
the veteran was once again reminded to submit the form NA 
13055.  However, the present record does not contain any 
evidence that the veteran has submitted such form.  The Board 
would also note that this form appears to require the 
veteran's signature to be processed with the NPRC.

In this regard, the veteran is reminded that the VA's duty to 
assist him is not a one way street; the veteran also has an 
obligation to assist in the adjudication of his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran 
must be prepared to meet his obligations by cooperating with 
the VA's efforts by submitting any documents requested and 
medical evidence supporting his claim.  See generally Olson 
v. Principi, 3 Vet. App. 480 (1992).  Thus, the Board will 
adjudicate this claim based on the evidence currently of 
record.  In any event, the Board observes that the physical 
examination performed in connection with his separation from 
service is contained in the veteran's claims file.  While the 
absence of the veteran's complete service medical records is 
clearly not helpful to the veteran's claim, the absence of 
those records does not preclude the granting of service 
connection.

In addition, the Board acknowledges the veteran indicated in 
various correspondence to the RO that he incurred his current 
hearing disability while in combat during his service in 
Korea.  In this regard, the law is clear that combat veterans 
are afforded special consideration and are given the benefit 
of the doubt in disability cases under 38 U.S.C.A. § 1154(b); 
see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Under this rule, satisfactory non-expert, or "lay" evidence 
that a disease or injury was incurred in combat will be 
accepted as sufficient proof of service connection if it is 
consistent with the circumstances, conditions or hardships of 
such service, even absent official record of such incurrence.  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1998).

The special consideration given to combat veterans, when 
applicable, only deals with the question of whether a 
particular disease or injury was incurred in or aggravated by 
service.  These provisions do not address the other two 
elements required for a service connected disability, namely 
a current diagnosis and a nexus to service.  Both of these 
elements require competent medical expertise.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Fluker v. Brown, 5 Vet. App. 
296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); 
Cox v. Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Clarkson v. Brown, 4 Vet. App. 
565, 567 (1993).  

With respect to the applicable law, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a) (1998).  If a condition noted 
during service is not shown to be chronic, then continuity of 
symptomatology after service generally is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1998).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385 (1998).  

However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the 
Court stated that 38 C.F.R. § 3.385, does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service. Id. at 159.  The Court explained 
that, when audiometric test results at the veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
the veteran may nevertheless establish service connection for 
a current hearing disability by submitting competent evidence 
that the current disability is causally related to service. 
Id. at 160.  The Court cited with approval a medical text, 
which states that the threshold for normal hearing is zero 
decibels to 20 decibels and higher threshold levels indicate 
some degree of hearing loss.  Id. At 157.

In the veteran's case, the veteran's discharge examination is 
available.  This examination report indicates the veteran had 
normal ears and normal auditory acuity, as well as that, 
using the whispered voice method, his hearing ability was of 
15/15 bilaterally.  However, the discharge examination does 
not contain any evidence that the veteran suffered from a 
loss of hearing ability during his service. 

Additionally, the record contains a July 1996 VA audiological 
examination report which indicates the veteran reported he 
lost 12 percent of his hearing ability while in the service 
as he was exposed to excessive noise while in Korea.  As 
well, the report reveals the veteran had the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
60
70
75
LEFT
20
45
55
65
75

With respect to the July 1996 VA examination report, the 
Board emphasizes that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
comment by that examiner, does not constitute competent 
medical evidence.  Leshore v. Brown, 8 Vet. App. 406, 409 
(1995).  Moreover, the Board finds that the veteran's 
available service records are devoid of any indication that 
he in fact suffered from any loss of his hearing ability 
during his service. 

Finally, the record includes various statements by the 
veteran and his representative during his May 1997 appeal 
hearing before a hearing officer describing an incident 
during which the veteran believes he sustained acoustic 
trauma.  As well the record includes statements by the 
veteran's spouse and daughter tending to link the veteran's 
hearing disability to his period of service.  While the Board 
does not question the sincerity of these statements, the 
Board finds that the veteran, his representative, his spouse, 
and his daughter are laypersons not qualified to offer a 
medical or audiological opinion as to causation or etiology 
of hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit, supra, in which the Court held that 
a veteran does not meet the burden of presenting evidence of 
a well-grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer medical opinions).

After a review of the evidence, the Board finds that, as of 
the veteran's discharge examination, he had hearing that was 
within normal limits.  Additionally, the Board finds the 
record does not contain any evidence that indicates the 
veteran currently suffers from a bilateral hearing loss 
disability which is related to his period of service.  As 
such, the Board concludes that the veteran's claim for 
service connection for bilateral hearing loss is not well 
grounded and must be denied on that basis.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.385.  The Board points out to the 
veteran that he is not precluded from attempting to obtain 
and submitting to VA competent audiological or medical 
evidence demonstrating a nexus between current hearing loss 
disability and his period of service.  Simply put, what is 
missing is a medical opinion that the veteran's current 
hearing loss is related in some way to service

The Board notes that section 5107(a) of the U.S. Code 
requires the VA to assist a claimant in developing the facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
However, in Epps v. Gober, the Court stated that a claimant's 
burden to submit evidence sufficient to establish a "well 
grounded" claim is the claimant's alone.  Id. § 5107 (a), 
(b); Epps v. Gober, 126 F. 3d 1464 (1997).  Giving the 
benefit of the doubt to a claimant does not relieve the 
claimant of carrying the burden of establishing a "well 
grounded" claim.  Thus, there is nothing in the text of 
section 5107 to suggest that the VA has a duty to assist the 
claimant until he or she meets his or her burden of 
establishing a "well grounded" claim. Id.  In addition, the 
Board is not aware of any circumstances in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well-ground the 
veteran's claim.  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim for service connection for bilateral hearing loss.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 8 -


